November 17, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       HARRIS COUNTY, TX, Appellant

NO. 14-16-00905-CV                          V.

                   GASPAR ORLANDO GARCIA, Appellee
                    ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on November 1, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Harris County, TX.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.